DETAILED CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 03/08/2022 has been entered.  Claims 1 and 20 have been amended. Accordingly, claims 1-23 are currently pending in the application.  

Reasons for Allowance
Claims 1-23 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claims 1, 21, and 23, a primary reason why it is deemed novel and non-obvious over the prior art of record drawn to a building cylinder arrangement as instantly claimed is that while the prior art Weber (DE10342880A1 - of record) in view of Hermann (DE10342880A1 - of record) teaches building cylinder with a main body substantially in the form of a cylindrical casing and with an upper piston part movable on an inner side of the main body along a cylinder axis, wherein the upper piston part comprises, on its upper side, a base element in the form of a substrate or a preform, for the growth of a three-dimensional object, and further comprises a powder seal bearing against the inner side of the main body for sealing the powdered material; an intermediate piston part comprising a heater; a thermal insulation element; and a lower piston part comprising a gas seal, wherein the upper piston part, the intermediate piston part, the thermal insulation, and the lower piston part together form a piston of the building cylinder arrangement, which piston is displaceable in the main body and can be connected and separated between the upper piston part and the intermediate piston part by a locking element, it 
Claims 2-20 and 22 are allowed because the claims are dependent upon allowable independent claims 1 and 21.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMEL M NELSON whose telephone number is (571)272-8174.  The examiner can normally be reached on 9:00 a.m. to 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on (571)272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMEL M NELSON/Examiner, Art Unit 1743                         

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743